Fourth Court of Appeals
                                San Antonio, Texas
                                      March 11, 2019

                                   No. 04-18-00899-CV

 Jennifer L. ZUNIGA, Individually and as Judgment Creditor and on Behalf of Christopher J.
                                         Medina,
                                       Appellants

                                             v.

              FARMERS TEXAS COUNTY MUTUAL INSURANCE CO.,
                               Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CI11445
                     Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
      The appellant’s fifth motion for extension of time to file brief is hereby GRANTED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court